                       Case 19-12459-RAM      Doc 83      Filed 02/14/20   Page 1 of 2




           ORDERED in the Southern District of Florida on February 13, 2020.




                                                                  Robert A. Mark, Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________
                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA

     IN RE:
                                                                    CASE NO. 19-12459-BKC-RAM
     GUSTAVO ANDRES URRUTI BOUISSA,                                 In proceedings under Chapter 13
                                                                    MIAMI-DADE DIVISION
                Debtor.
     ____________________________________/

                 ORDER SUSTAINING DEBTOR’S OBJECTION TO CLAIM NO. 5-1 OF
                              437 ATLANTIC PLAZA LLLP, N.A

              THIS CAUSE came before the Court on the consent portion of the Chapter 13 calendar

     on this 11th day of February, 2020 on the Debtor’s Objection to Claim No. 5-1 of 437 Atlantic

     Plaza LLLP, N.A. (D.E. 73) and the Debtor agreeing to the relief and no one appearing to

     oppose, it is

              ORDERED AND ADJUDGED that the Debtor’s Objection to Claim No. 5-1 of 437 Atlantic

     Plaza LLLP, N.A. is SUSTAINED; and it is

              ORDERED AND ADJUDGED that Claim 5-1 of 437 Atlantic Plaza LLLP, N.A. will be

     allowed as contingent, unliquidated and disputed general unsecured claim.

                                                    ###
                   Case 19-12459-RAM     Doc 83    Filed 02/14/20   Page 2 of 2




Submitted by:
Raysa I. Rodriguez
Florida Bar No. 109381
Bigge & Rodriguez, P.A.
915 Middle River Dr #401
Ft Lauderdale, FL 33304
(954)400-7322

Attorney Raysa I. Rodriguez is directed to serve a conformed copy of this Order on all
interested parties immediately upon receipt hereof and to file a certificate of service.

Service List:

Gustavo Urruti Bouissa
(via email)

Nancy Neidich, Trustee
(electronically)

Office of the US Trustee
(electronically)

437 Atlantic Plaza LLLP
c/o Marc Brown, Esq.
1995 E. Oakland Park Blvd.
Ste. 310
Ft. Lauderdale, FL 33306
(electronically)
